Title: From George Washington to Adam Stephen, 22 March 1754
From: Washington, George
To: Stephen, Adam

 

Dr Sir,
Alexandria [March] 22d 1754

I wrote to you in Frederick not knowing your Intention of going to Stafford, desiring that all your Men &ca might be in readiness to March by the middle or last of next Week at furthest for Ohio: I have just receiv’d the Governers Orders (which was sent upon the Arri⟨val⟩ of Captn Trents express) to dispatch with all expedition thither, with the Men that are already raiz’d, and such Officer’s as I see proper: therefore, I shall do myself the Honour of calling upon you for one, I expect several other’s up this Day, together with three Sloops from York, James River and Eastern Shore with Recruits[.] Those which cannot be in readiness to go are to stay and March with Colo. Frye who is to bring out the remainder of the Men, Artillery &ca I shou’d be glad you wou’d repair to Alexandria imediately upon the receipt of this in your way to Winchester that we may consult on proper Mean’s. I am Dr Sir Yr Affe Hble Servt

Go: Washington


P.S. I suppose you have read or heard of the Governor’s command requiring all officers to be and appear at Alexandria the 20th inst.

